905 N.E.2d 408 (2009)
In the Matter of Vincent M. CAMPITI, Respondent.
No. 71S00-0807-DI-400.
Supreme Court of Indiana.
May 7, 2009.
PUBLISHED ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a "Statement of Circumstances and Conditional Agreement for Discipline" stipulating agreed facts and proposed discipline as summarized below:
Stipulated Facts: While representing a father at a child support modification hearing, Respondent made repeated disparaging references to the facts that the mother was not a U.S. citizen and was receiving legal services at no charge. These facts were irrelevant to the issues being considered at the hearing. Facts in aggravation are: (1) the mother felt that Respondent discriminated against her due to her non-citizen status; and (2) the remarks were made in a public courtroom. Facts in mitigation are that Respondent: (1) has no prior discipline; (2) cooperated with the Commission; (3) regrets his emotional involvement in the case and has made efforts to change his advocacy style; and (4) apologized to the grievant.
Violations: The parties agree that Respondent violated Indiana Professional Conduct Rule 4.4(a), which prohibits using means in representing a client that have no substantial purpose other than to embarrass a third party.
Discipline: The parties agree the appropriate sanction is a public reprimand. The Court, having considered the submissions of the parties, now APPROVES and ORDERS the agreed discipline and imposes a public reprimand.
The costs of this proceeding are assessed against Respondent. With the acceptance of this agreement, the hearing officer appointed in this case is discharged.
All Justices concur.